UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6155


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CANDELARIO DIAZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:07-cr-00053-WDK-JEB-1; 4:08-cv-00073-MSD)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Candelario Diaz, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Candelario Diaz seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a     certificate        of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent    “a    substantial         showing       of    the      denial    of     a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)       (2006).          A

prisoner     satisfies        this         standard       by     demonstrating            that

reasonable      jurists     would      find       that    any     assessment        of     the

constitutional       claims      by   the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Diaz has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability, deny leave to proceed in forma pauperis, deny

Diaz' motion for appointment of counsel, and dismiss the appeal.

We   dispense      with   oral    argument        because       the   facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED

                                             2